Reasons For Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the Response of 02/25/2021 claims 1, 14 are amended, claim 5 is canceled, leaving claims 14, 6-14 pending, and claims 1, 14 are recited in independent form and incorporate allowable subject matter by way of the amendment. The Applicant has amended claims 1, 14 to incorporate previously identified allowable subject matter and are recited in independent form, including all the limitations of any intervening claims. The Amendment incorporates allowable subject matter not taught by the art made of record, which is also no obvious therefrom.  
Claim 1 as presently set forth contain the distinguishing limitations “receiving a configuration of the pre-scheduled PUSCH from a network, wherein the configuration includes a percentage of resource for the pre-scheduled PUSCH; transmitting UL data via the pre-scheduled PUSCH according to the percentage of resource to the network; receiving a dynamic indication of adjusting the percentage of resource for the pre- scheduled PUSCH from the network; and transmitting UL data via the pre-scheduled PUSCH according to the adjusted percentage of resource to the network, wherein the indication indicates that the percentage of resource for the pre-scheduled PUSCH is decreased, and wherein a highest or lowest physical resource block (PRB) is selected” the limitation is not fairly taught by the art made of record alone, or in any reasonable combination, according to at least the reasoning set forth below. 
Claim 14 as presently set forth contain the distinguishing limitations “receive a configuration of a pre-scheduled physical uplink shared channel (PUSCH) from a network, wherein the configuration includes a percentage of resource for the pre-scheduled PUSCH, 
The independent claims require the limitations noted with respect to 1, 14 above wherein the prior art references (see US Patent Publication No. 2016/0100430 (hereinafter d1), in view of US Patent Publication No. 2014/0254544 (hereinafter d2)) at best teach techniques in the field of endeavor of wireless communication, including contention-based uplink transmissions (see dl para. 0003), wherein the techniques are embodied as a system (see dl Fig. 13) including devices (see dl Figs. 7-12) that include such elements as memory, transceiver, a controller connected to the memory (see dl Figs. 7-12; para. 0011), wherein the memory stores instructions executed by the processor (see dl para. 0012) which control execution of method steps contained in the instructions (see dl Figs. 14-16); receiving signaling from a base station indicating a contention based PUSCH UL resources (i.e. configuration) (see dl para. 0071) and transmitting data according to the resource (see dl para. 0072-0073); uplink grant-free transmission (see d2 para. 0001) including notifying UEs of information necessary to enable and configure a grant-free transmission scheme wherein a basic resource is predefined by network 
Therefore when incorporating all the limitations and considering all the limitations of each claim in combination (and not the limitation in isolation) none of the prior art, alone or in combination, teach all the features as claimed in independent claims 17, 19, 24 as the remaining pending claims depend from claims 1, 14 and add further limitations, the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of the independent claim. The prior art of record, alone or in combination does not disclose the limitations of claims, nor are the limitations obvious from any reasonable combination thereof when incorporating the limitations addressed above in combination with all the limitations of the claims. Therefore claims 1-4, 6-14 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160316388 A1 to Rosen; Sanae Leah Madeleine et al. discloses identifying a data request to transfer data for a mobile device across a mobile network. The data request occurs within a time interval of a number of time intervals, each having a duration greater than a data transfer time across the mobile network. A volume is determined of the data requested, and compared to a data transfer capacity of the wireless access terminal. A transfer of the data is scheduled within the time interval, responsive to the volume of data requested being less than the data transfer capacity; including randomly selected subset of users download five large files at randomly selected times during the daytime, resulting in a 40% total increase in PRB utilization across all eNodeBs. The results of this scheduling are shown in the graphical results 2200 of FIG. 20 with the deadline set to 8 hours, examining both the case where the randomly selected data load is delayed and where it is pre-fetched. Both were compared against the case where the load isn't time-shifted, representing the case where there is no time shifter to schedule data, and against the case where the additional time-shift-controlled load is ignored entirely, representing a lower bound on how much time-shifting can achieve. There are slightly different loads when delaying and prefetching data, since to fairly evaluate time-shifting effectiveness, requests were not scheduled where users would leave the analyzed area before the time-shift could complete.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643